           Case 2:19-cv-02016-KJM-JDP Document 32 Filed 12/29/20 Page 1 of 3




 1   MICHAEL R. BARRETTE (SBN 89017)
     KIMBERLY A. CASTILLO (SBN 331702)
 2   LAW OFFICE OF MICHAEL R. BARRETTE
     1168 Live Oak Blvd.
 3   Yuba City, CA 95991
     (530) 674-5996 – Telephone
 4   (530) 674-7886 – Facsimile
     mbarrettelaw@yahoo.com
 5   kacastillolaw@gmail.com
 6   Attorney for Defendant AMERICAN JANITORIAL &
     MAINTENANCE SERVICES INC.
 7
 8                                    UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF CALIFORNIA
 9
10
11   HARTFORD UNDERWRITERS                              CASE NO.: 2:19-CV-02016-KJM-JDP
     INSURANCE COMPANY,
12                                                      Assigned to: Hon. Jeremy D. Peterson
                    Plaintiff,
13
                                                        JOINT STIPULATION TO CONTINUE
14          vs.                                         PRETRIAL AND TRIAL DEADLINES
                                                        AND ORDER
15   AMERICAN JANITORIAL &
16   MAINTENANCE SERVICES INC.,                         JURY TRIAL
                    Defendant.
17                                                  /
18
            IT IS HEREBY STIPULATED AND AGREED by and between the undersigned
19
     counsel for all parties that:
20
            WHEREAS, Plaintiff HARTFORD UNDERWRITERS INSURANCE COMPANY filed
21
     their Complaint on October 4, 2019 in the United States District Court for the Eastern District of
22
     California;
23
            WHEREAS, Plaintiff HARTFORD UNDERWRITERS INSURANCE COMPANY
24
     propounded written discovery on Defendant AMERICAN JANITORIAL & MAINTENANCE
25
     SERVICES INC.
26
            WHEREAS, counsel for the parties have worked diligently to prepare their cases and to
27
     move forward expeditiously with discovery.
28
     LAW OFFICES OF                            JOINT STIPULATION TO CONTINUE
     MICHAEL R. BARRETTE                       PRETRIAL AND TRAIL DEADLINES AND ORDER
                                                    1
           Case 2:19-cv-02016-KJM-JDP Document 32 Filed 12/29/20 Page 2 of 3




 1          WHEREAS, the President of the United States has declared a national emergency in
 2   response to the outbreak of COVID-19, also known as the “Coronavirus” (Donald J. Trump,
 3   Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
 4   (COVID-19) Outbreak (Mar. 13, 2020), https://www.whitehouse.gov/presidential-
 5   actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-
 6   19-outbreak/;
 7          WHEREAS, the Governor of the State of California declared a state of emergency on
 8   March 4, 2020 in response to the outbreak of COVID-19 which has been followed by local and
 9   statewide orders since and to current;
10          WHEREAS, one of Defendant AMERICAN JANITORIAL & MAINTENANCE
11   SERVICES INC.’s person most knowledgeable and person essential to the discovery process
12   has health issues that inhibited the speed at which Defendant AMERICAN JANITORIAL &
13   MAINTENANCE SERVICES INC. was able to produce complete written discovery responses
14   and for which Plaintiff HARTFORD UNDERWRITERS INSURANCE COMPANY granted
15   reasonable extensions.

16          WHEREAS, Plaintiff HARTFORD UNDERWRITERS INSURANCE COMPANY

17   requires sufficient time to review Defendant AMERICAN JANITORIAL & MAINTENANCE

18   SERVICES INC.’s discovery responses served October 13, 2020 via US Mail on Plaintiff

19   HARTFORD UNDERWRITERS INSURANCE COMPANY.

20          WHEREAS, the parties mutual depositions of one another and depositions of witnesses

21   must be delayed beyond the current trial setting order’s deadlines due to the delay of the

22   written discovery process caused by COVID-19, Defendant AMERICAN JANITORIAL &

23   MAINTENANCE SERVICES INC.’s person most knowledgeable health issues and the

24   COVID-19 safety requirements, both advised and mandatory, which limited access to certain
     work places and document repositories.
25
            WHEREAS, the Court ordered fact discovery cut-off date of October 30, 2020 and
26
     hearings on dispositive motion for December 11, 2020.
27
            WHEREAS, counsel for the parties have met and conferred regarding the long-term
28
     LAW OFFICES OF                           JOINT STIPULATION TO CONTINUE
     MICHAEL R. BARRETTE                      PRETRIAL AND TRAIL DEADLINES AND ORDER
                                                   2
           Case 2:19-cv-02016-KJM-JDP Document 32 Filed 12/29/20 Page 3 of 3




 1   impact of the national emergency, including shelter-in-place orders in effect throughout the
 2   country, on preparing this case for trial, including obtaining records; locating, interviewing, and
 3   deposing percipient witnesses; deposing treating physicians; and deposing corporate witnesses
 4   of defendants.
 5          WHEREAS, all parties agree that the continuing national emergency in response to the
 6   outbreak of COVID-19 and essential persons health concerns necessitate a continuance of pre-trial
 7   deadlines in order to allow the parties to adequately prepare their cases for trial.
 8          Based on the foregoing, the parties propose and stipulate that the case schedule be
 9   revised as follows:
10                Fact discovery cut-off February 1, 2021;
11                Hearings on dispositive motions: March 12, 2021.
12          Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filing party hereby attests that all signatories
13   listed, and on whose behalf the filing is submitted, concur in this filing’s content and have
14   authorized this filing.
15   Dated: October 26, 2020                     By:         /s/ Clay Coelho
                                                 Clay A. Coelho, Attorney for Plaintiff HARTFORD
16                                               UNDERWRITERS INSURANCE COMPANY
17
18   Dated: October 26, 2020                     By: /s/ Michael Barrette
                                                 Michael R. Barrette, Attorney for Defendant
19                                               AMERICAN JANITORIAL & MAINTENANCE
                                                 SERVICES, INC.
20
21          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties,
22   through their respective counsel that:
23      1. Fact discovery cut-off is now February 1, 2021; and
24      2. Hearings on dispositive motions is now March 26, 2021.
25      IT IS SO ORDERED.
26   DATED: December 28, 2020.
27
28
     LAW OFFICES OF                              JOINT STIPULATION TO CONTINUE
     MICHAEL R. BARRETTE                         PRETRIAL AND TRAIL DEADLINES AND ORDER
                                                      3
